EXHIBIT 10-Mn

FIRST AMENDMENT

TO

CREDIT AGREEMENT



                THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"),
dated as of December 17, 2003, is entered into by and among HERCULES
INCORPORATED, a Delaware corporation (the "Company"), the Guarantors signatory
hereto, the Lenders signatory hereto, CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch, as Administrative Agent for the Lenders (in such
capacity, the "Administrative Agent") and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent and Issuing Lender (together with the Administrative Agent,
the "Agents").



RECITALS



                A.            The Company, the Guarantors, the Lenders and the
Agents are party to that certain Credit Agreement dated as of December 20, 2002
(as previously amended, restated, modified or supplemented, the "Existing Credit
Agreement").  Unless otherwise defined herein or the context otherwise requires,
terms used in this Amendment, including its preamble and recitals, have the
meanings provided in the Existing Credit Agreement.



                B.            The Company has requested certain modifications to
the Existing Credit Agreement, including the repricing of the remaining
principal amount of the Term B Loan.



                C.            Such modifications require the consent of the
Required Lenders and of all Lenders holding a portion of the Term B Loan (the
"Term B Loan Lenders").



                D.            The Required Lenders and the Term B Loan Lenders
have consented to the requested modifications on the terms and conditions set
forth herein.



AGREEMENT



                NOW, THEREFORE, IN CONSIDERATION of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:







I.              AMENDMENTS TO EXISTING CREDIT AGREEMENT



                Subject to the satisfaction of the conditions precedent set
forth in Section 4 of Article II hereof, from and after the First Amendment
Effective Date (as defined below), the Existing Credit Agreement is hereby
amended in the following respects:



                1.             Section 2.9(b) of the Existing Credit Agreement
is hereby amended by deleting "3.25%" and replacing it with "2.50%".



                2.             Section 2.9(d) of the Existing Credit Agreement
is hereby amended by deleting "2.25%" and replacing it with "1.50%".



                3.             Section 5.2(e) of the Existing Credit Agreement
is hereby amended by (i) deleting the "and" before existing clause (g), (ii)
replacing "(g)" in existing clause (g) with "(h)" and (iii) adding the following
as a new clause (g):



                "(g) transactions among Credit Parties or Subsidiaries of Credit
Parties and the Receivables Financing SPC pursuant to a Permitted Receivables
Financing, and"



                4.             Section 7.1 of the Existing Credit Agreement is
hereby amended by adding the following definition in appropriate alphabetical
order:



                                "Foreign Borrower":  Hercules BV, a Netherlands
corporation, Hercules Doel BVBA, a Belgium corporation, and Aqualon France B.V.
(Hold Co), a Netherlands corporation, either individually or collectively.



                5.             The definition of "Permitted Lien" in Section 7.1
of the Existing Credit Agreement is hereby amended by (i) deleting the "and"
before clause (xv), (ii) replacing the "." at the end of clause (xv) with ";
and", and (iii) adding the following as a new clause (xvi):



                "(xvi) Liens incurred in connection with a Permitted Receivables
Financing to the extent such Permitted Receivables Financing is permitted under
Section 5.2(f)(iv)."



                6.             Section 9.16 of the Existing Credit Agreement is
hereby amended by adding the following sentence to the end thereof:



                "Notwithstanding anything herein to the contrary, the Company,
the other Credit Parties, each Agent, each Lender and the
respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives
of the aforementioned Persons), and any other party, may disclose to any and all
persons, without limitation of any kind (a) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated herein and in the other Credit Documents and any facts that may be
relevant to understanding the United States federal or state income tax
treatment of such transactions ("tax structure"), which facts shall not include
for this purpose the names of the parties or any other person named herein, or
information that would permit identification of the parties or such other
persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or tax structure, and (b)
all materials of any kind (including opinions or other tax analyses) that are
provided to the Company, such Agent or such Lender relating to such tax
treatment or tax structure."



                7.             The Existing Credit Agreement is hereby further
amended by adding the following as a new Section 9.18 thereof:



                                                "9.18    Assignment of Term B
Loan to Foreign Borrower(s).

 

                         Notwithstanding anything herein or in the other Credit
Documents to the contrary, the Company may, upon 30 days' prior written notice
to the Agents, assign to one or more Foreign Borrowers the Indebtedness, or any
portion thereof, incurred by the Company pursuant to the Term B Loan, provided
that (i) no Default or Event of Default has occurred and is continuing,
(ii) such Foreign Borrowers shall assume such Indebtedness pursuant to
documentation reasonably satisfactory to the Agents, (iii) the Company and the
other Credit Parties shall fully guarantee the obligations of such Foreign
Borrowers with respect to such Indebtedness on the terms set forth in Section 3A
of this Agreement and (iv) the Company and/or such Foreign Borrowers shall
have delivered to the Agents (a) such corporate authority documents and other
supporting documents as reasonably requested by the Agents with respect to the
assignment, assumption and guarantee of such Indebtedness (including, without
limitation,  legal opinions given by counsel to the Credit Parties and Foreign
Borrowers, in form and substance satisfactory to the Agents' legal counsel,
addressing the enforceability of (x) the Credit Documents with respect to such
Foreign Borrower and (y) the guarantee by the Company and each other Credit
Party of such Foreign Borrower's obligations under the Credit Documents), and
(b) such other documentation as reasonably requested by the Agents, to include
any restatement of the Credit Agreement or the other Credit Documents reasonably
deemed necessary by the Agents to give effect to (x) the assignment to and
assumption of such Indebtedness by such Foreign Borrowers and (y) the guarantee
by the Company and each other Credit Party of the obligations of such Foreign
Borrower with respect to such Indebtedness, all of such documentation to be in
form and substance reasonably acceptable to the Agents.  The Lenders hereby
consent to such assignment and assumption, and any necessary restatement of the
Credit Agreement or the other Credit Documents, on, and subject to, the
foregoing terms."

      

II.            MISCELLANEOUS



                1.             Representations and Warranties.  Each of the
Credit Parties represents and warrants to the Lenders and the Administrative
Agent as follows:



                                (i)            It has taken all necessary action
to authorize the execution, delivery and performance of this Amendment.



                                (ii)           This Amendment has been duly
executed and delivered by such Credit Party and constitutes such Credit Party's
legal, valid and binding obligation, enforceable in accordance with its terms,
except as such enforceability may be limited (x) by general principles of equity
and conflicts of laws (whether enforcement is sought by proceedings in equity or
at law) or (y) by bankruptcy, reorganization, insolvency, moratorium or other
laws of general application relating to or affecting the enforcement, of
creditors' rights.



                                (iii)          No consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by such Credit Party of this Amendment
(except for those which have been obtained on or prior to the First Amendment
Effective Date).



                                (iv)          The execution and delivery of this
Amendment does not diminish or reduce its obligations under the Credit Documents
(including, without limitation, in the case of each Guarantor, such Guarantor's
guaranty pursuant to Section 3A of the Existing Credit Agreement) in any manner,
except as specifically set forth herein.



                                (v)           Such Credit Party has no claims,
counterclaims, offsets, or defenses to the Credit Documents and the performance
of its obligations thereunder, or if such Credit Party has any such claims,
counterclaims, offsets, or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished and
released in consideration of the Required Lenders' and the Term B Loan Lenders'
execution and delivery of this Amendment.



                                (vi)          The representations and warranties
of the Credit Parties set forth in Section 1 of the Existing Credit Agreement
are true and correct in all material respects as of the date hereof (except
those that expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date) and all of the provisions of the Credit Documents, except
as amended hereby, are in full force and effect.



                                (vii)         Subsequent to the execution and
delivery of this Amendment and after giving effect hereto, no unwaived event has
occurred and is continuing on the date hereof which constitutes a Default or an
Event of Default.



                2.             Liens.  Each Credit Party affirms the liens and
security interests created and granted by it in the Credit Documents (including,
but not limited to, the Security Agreement and the Mortgages) and agrees that
this Amendment shall in no manner adversely affect or impair such liens and
security interests.



                3.             Effect of Amendment.  Except as expressly
modified and amended in this Amendment, all of the terms, provisions and
conditions of the Credit Documents shall remain unchanged and in full force and
effect.  The Credit Documents and any and all other documents heretofore, now or
hereafter executed and delivered pursuant to the terms of or otherwise in
connection with the Credit Documents are hereby amended so that any reference to
the Existing Credit Agreement shall mean a reference to the Existing Credit
Agreement as amended hereby.

                                                                                     

                4.             Conditions Precedent.   This Amendment shall
become effective as of the date first above written (the "First Amendment
Effective Date") when, and only when, each of the following conditions shall
have been satisfied (it being understood that the satisfaction of one or more of
the following conditions may occur concurrently with the effectiveness of this
Amendment):



(a)           Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of the Company, each of the Guarantors, the
Required Lenders under the Existing Credit Agreement (determined as of the point
in time at which each of the other conditions precedent set forth in this Part
II, Section 4 has been satisfied and after giving effect to clause (e) below)
and each of the Term B Loan Lenders.



(b)           Officer's Certificate.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Company as of
the First Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (i) each Credit Party is in compliance with
all existing material financial obligations, (ii) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Credit
Documents and the transactions contemplated thereby have been obtained, (iii) no
action, suit, investigation or proceeding is pending or threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding would reasonably be expected to
have a Material Adverse Effect, and (iv) (A) no Default or Event of Default
exists and (B) all representations and warranties contained herein and in the
other Credit Documents are true and correct in all material respects (except
those that expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).



(c)           Fees and Expenses.  The payment by the Company to the Agents (or
their Affiliates) of all fees and expenses relating to this Amendment and the
Existing Credit Agreement which are due and payable on the First Amendment
Effective Date, including, without limitation, payment by the Company (i) on the
date hereof, of all out-of-pocket costs and expenses of the Agents in connection
with the preparation, execution and delivery of this Amendment, including
without limitation the fees and expenses of Moore & Van Allen PLLC, special
counsel to the Agents, and (ii) of the other respective fees set forth in the
engagement letter executed by and among the Company and the Agents in connection
with this Amendment.

                5.             Construction.  This Amendment is a Credit
Document executed pursuant to the Existing Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Existing Credit Agreement as
amended hereby.



                6.             Counterparts.  This Amendment may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.



                7.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



                8.             Binding Effect.  This Amendment, the Existing
Credit Agreement as amended hereby and the other Credit Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Credit
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. Except as expressly modified and amended in this Amendment, all
the terms, provisions and conditions of the Credit Documents shall remain
unchanged and shall continue in full force and effect. 



                9.             Severability.   If any provision of this
Amendment is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.



[Remainder of Page Intentionally Left Blank]




                IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

               





COMPANY:



HERCULES INCORPORATED

By:

Name:

Title:

GUARANTORS:

AQUALON COMPANY,

                a Delaware general partnership

EAST BAY REALTY SERVICES, INC.,

                a Delaware corporation

HERCULES COUNTRY CLUB, INC.,

                a Delaware corporation

HERCULES CREDIT, INC.,

                a Delaware corporation

HERCULES EURO HOLDINGS, LLC,

                a Delaware limited liability company

HERCULES FINANCE COMPANY,

                a Delaware general partnership

HERCULES FLAVOR, INC.,

                  a Delaware corporation

HERCULES HYDROCARBON HOLDINGS, INC.,

                a Delaware corporation

HERCULES INTERNATIONAL LIMITED, LLC,

                a Delaware limited liability company

HERCULES PAPER HOLDINGS, INC.,

                a Delaware corporation

HERCULES SHARED SERVICES CORPORATION,

                a Delaware corporation

WSP, INC.,

                a Delaware corporation

ATHENS HOLDINGS, INC.,

                a Delaware corporation

COVINGTON HOLDINGS, INC.,

                a Delaware corporation

FIBERVISIONS INCORPORATED,

                a Delaware corporation

FIBERVISIONS, L.P.,

                a Delaware limited partnership

FIBERVISIONS PRODUCTS, INC.,

                a Georgia corporation

FIBERVISIONS, L.L.C.,

                a Delaware limited liability company

By:

Name:

Title:

for each of the foregoing Guarantors

ADMINISTRATIVE AGENT:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, in its
capacity as Administrative Agent, Collateral Agent and Lender

By:

Name:

Title:




LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

Name:

Title:






THE BANK OF NOVA SCOTIA

By:

Name:

Title:


PNC BANK, NATIONAL ASSOCIATION

By:

Name:

Title:






MELLON BANK, N.A.

By:

Name:

Title:






NATEXIS BANQUES POPULAIRES

By:

Name:

Title:






TERM B LOAN LENDER:

[Name of Institution or Fund]

By:

Name:

Title:

